Citation Nr: 1749884	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), excluding those periods in which the Veteran was granted a temporary total disability (100 percent), i.e., July 5, 2011 to October 31, 2011, and December 28, 2012 to January 31, 2013. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 25, 2016.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. F., Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to February 2007.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for PTSD, effective February 8, 2007 (the day after the Veteran separated from service).  In November 2009, the Veteran filed a notice of disagreement (NOD).  In a September 2011 rating decision, the RO granted a higher initial rating of 70 percent for PTSD, effective February 8, 2007.  A statement of the case (SOC) was issued in September 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011.

In a December 2011 rating decision, the RO granted a temporary total (100 percent) rating for a period of hospitalization over 21 days from July 5, 2011, through October 31, 2011, (see 38 C.F.R. § 4.29) and thereafter continued the 70 percent rating for PTSD from November 1, 2011.  In April 2012, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of an initial rating excess of 70 percent for PTSD-before and after the temporary total rating assigned-as well as the denial of a TDIU.  

Because the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ assigned a higher, initial rating for PTSD during the pendency of the appeal, as the Veteran was not granted the maximum available benefit for that disability (which he is presumed to seek), the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was previously before the Board in June 2016, at which time it was remanded for further development.  In addition, the Board found that the record indicated that the Veteran was unable to work due his service-connected PTSD, and therefore, expanded the appeal to include the matter of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that there has been substantial compliance with its June 2016 remand and may proceed with final adjudication.  Stegall v. West, 11 Vet. App 268 (1998).

Following the Board's June 2016 remand, the RO issued a new rating decision in April 2017, which granted the Veteran entitlement to a temporary total evaluation (100 percent) for his service-connected PTSD, effective December 28, 2012, because of a hospitalization over 21 days, and an evaluation of 70 percent, effective February 1, 2013.  The RO also granted TDIU, effective October 25, 2016.  In May 2017, the RO issued an SSOC reflecting the continued denial of entitlement to an initial evaluation in excess of 70 percent for PTSD prior to December 28, 2012 and as of February 1, 2013, as well as the denial of entitlement to TDIU prior to October 25, 2016.

The Board notes that an SOC was issued in October 2009 regarding the Veteran's claim for entitlement to service connection for bipolar disorder.  However, the Veteran's VA 9 Form indicates that he is appealing only the PTSD rating of 70 percent.  As such, the issue of service connection for bipolar disorder is not before the Board and the Board will not expand the Veteran's claim under Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).


FINDINGS OF FACT

1.  Throughout the period at issue the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss.

2.  Prior to August 7, 2010, the Veteran was substantially gainfully employed.

3.  Effective August 7, 2010, the Veteran is unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  PTSD is no more than 70 percent disabling.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to TDIU are met, effective August 7, 2010.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and to Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Initial Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran is currently assigned a 30 percent disability rating for his service connected PTSD prior to April 20, 2017, and 50 percent thereafter.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  In this case, the Veteran's appeal was certified to the Board in September 2012, so the revised regulations are inapplicable.  

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The Veteran seeks entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  The Board notes at the outset that there are two periods during the period on appeal when the Veteran was granted a temporary total disability (100 percent) due to hospitalization.  The periods during which the Veteran received an 100 percent evaluation are July 5, 2011 to October 31, 2011, and December 28, 2012 to January 31, 2013.  Because the Veteran was in receipt of a 100 percent evaluation during the time periods, the Board finds that there is no additional benefit that could arise and the claim for entitlement to an excess rating during these periods is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).  Therefore, the Board's discussion below applies solely to the periods which reflect a 70 percent disability rating.

An August 2007 VA treatment record reflects that the Veteran was hospitalized for a few days for psychiatric stabilization.  He was accompanied by his mother.  The Veteran described being unable to sleep for three days, and being very depressed with homicidal thoughts.  The specific reason for hospitalization was that he threatened to kill his grandmother.  Treatment records from this time also indicate that the Veteran reported spending money excessively, which was corroborated by his mother.  The Veteran reported staying at home, not engaging in any activity, and being isolated from others.  He described difficulty keeping a job.  He reported no suicidal ideation, but did report violence, verbal aggression, and impulsive behavior.  GAF scores reflected in August 2007 VA treatment records, include 20, 30, and 40 (upon discharge from hospitalization).

A November 2007 VA treatment record indicates that the Veteran expressed doing well.  He was happy about a new career opportunity with the New Jersey Fire Fighters.  He disclosed that he recently quit his job as he was no longer getting along with his friend.

A January 2008 VA treatment record indicates that the Veteran denied any anger control problems, was sleeping ok, denied depression, hallucination and delusions, and denied suicidal or homicidal ideation.  He was reported to be awake and alert with good personal hygiene, as well as pleasant and cooperative.  His insight and judgment were noted to be fair.

A May 2008 VA treatment record indicates that the Veteran expressed frustration with job hunting.  He reported that he had been employed landscaping, but the employer was cheating the employees and he quit. 

A September 2009 private treatment record indicates that the Veteran was brought in by the police due to bizarre behavior.  The Veteran was irate, belligerent, violent, and aggressive with psychotic behaviors.

A September 2009 VA treatment record indicates that the Veteran went missing Labor Day weekend.  After being found by police he was hospitalized for four days.  In the time leading up to this incident he reported family stress, work stress, and financial stress, as well as feelings of paranoia, seeing alternate messages in pet behaviors and objects, little sleep, talking fast, feeling irritable, and having racing thoughts.  He was reported to be working in the family business making gas tanks for boats.  He lived alone, but his family is very supportive.  He was assigned a GAF score of 55.

An October 2009 VA treatment record indicates that the Veteran reported a month of prodromal symptoms culminating in not sleeping for five days, not eating, increased activity, racing thoughts- "until the conspiracy clicked" - religious preoccupation (thought he was Job, the instrument of God receiving messages from God), grandiosity (chosen by God), paranoia (believed people giving him poisoned cigarettes, that his cat had an implant with which to monitor him).  He denied nightmares, but reported awakening periodically from a scream in the middle of the night, intrusive thoughts, usually triggered by other events.  He was described as being easily enraged, easily startled, and hypervigilant.  He denied suicidal ideation, though reported that he had thought of self-harm one time while high with an idea to use a gun, but did not have a gun.  He reported no suicide attempts.  At the time he had no homicidal intentions, but at a previous hospitalization had thought to harm his grandmother.  The Veteran was noted to have improved when started on medication.

The October 2009 VA treatment record indicated that the Veteran has a supportive family, but lives alone in a townhouse.  He has worked since age fourteen, but since leaving service, he has had difficulty keeping a job.  He was reported to be working for a cousin making gas tanks.  The Veteran was reported to be well-developed in appearance and attitude and casually dressed, calm and cooperative.  His eye contact was intermittent; his cognitive function, grossly intact; his speech clear and coherent, at a regular rate and rhythm.  It was reported that he answered questions appropriately.  He presented no current delusions.  He was assigned a GAF score of 45.

A January 2010 VA treatment record reports that the Veteran had not been working over the holidays and instead had been filling his time with social activities, which frequently involved alcohol and drugs- with him drinking heavily most nights also smoking marijuana up to five time a day and using cocaine on a couple of occasions.  The Veteran denied a drinking problem, but noted that he has increased tolerance.  His overall mood was stable, but it was noted that he has had some nights with difficulty falling asleep.  He denied racing thoughts or other risk taking; he denied hallucinations, but felt he had been somewhat paranoid, including suspicious of every noise and feels targeted.  He denied suicidal and homicidal ideation.  He reported starting school and anticipated returning to a more regulated schedule.  The Veteran was reported to be fairly groomed, calm, and cooperative, though somewhat defensive when discussing his substance use.  His cognitive functioning was grossly intact with good eye contact.  His mood/affect was okay/stable, full, and bright, and appropriate and congruent with his mood.  His speech was of a regular rate and rhythm with normal tone.  His thought processes were organized and goal directed and he showed no psychosis or delusions elicited.  He showed good insight/judgment.  He was assigned a GAF score of 65.

A June 2010 VA treatment record indicates that the Veteran stopped taking his medication for a period and began to not sleep more than 3 hours for a few days.  He decided to drive to New Jersey from Florida and experienced delusional content.  He was grandiose with a religious theme.  He believed God had chosen him for some special purpose though he also felt targeted and paranoid.  While driving he felt another driver somehow harmed him and so he followed the car and slammed into it twice.  When police arrived on the scene they realized he was not thinking clearly and took him to a hospital rather than pressing charges though he believes he may have some reckless driving charge.  He was hospitalized voluntarily in Maryland for one week and restarted on medication.  He reported that currently his mood is stable no sadness/irritability/elation, his sleep is erratic but improved with medication; there is no current mania/hypomania/depression.  He denied ever having hallucinations, but described his misperception of what others were saying during the episode and how that fed his paranoia.  He denied passive thoughts of death or suicidal/homicidal ideation.  He denied nightmares or anxiety related dreams, recurring intrusive thoughts, avoidance, irritability concentration problems.  The Veteran was reported to be fairly groomed calm and cooperative.  He was bright and smiling sitting calmly in chair.  His cognitive functioning was grossly intact.  He had good eye contact.  His mood/affect was okay/stable, full, and bright, and appropriate and congruent with his mood.  His speech was of a regular rate and rhythm with normal tone.  He was verbose, but not rapid or pressured, able to interrupt.  His thought processes were goal directed, somewhat circumstantial.  There were no flight ideas.  He showed no psychosis or delusions.  He showed good/fair insight/judgment.  He was assigned a GAF score of 55.

A September 2010 VA treatment record states that the Veteran sleeps 6-8 hours a night, but does not go to bed until 1-3 a.m. in the morning and sleeps in.  His appetite is stable and he denies risk-taking, excess spending, or getting into trouble.  He denied delusions, hallucinations, or paranoia.  He adamantly denied suicidal or homicidal ideations.  He reported not having many friends or a girlfriend and lives alone.  His father lives nearby but they are not in close contact.  He is close with his mother who lives in New Jersey.

December 2010 VA treatment records reflect multiple periods of hospitalization.  For example, the Veteran was brought in by his father, who reported that the Veteran arrived to the father's home stating that he wanted to stay with him.  The father reported that the Veteran was displaying very bizarre behavior with a blank look staring into space.  The Veteran told his father that he had not been taking his medications and that he had been hearing demons.  The Veteran reported during the evaluation that he has had difficulty sleeping at night and that he usually sleeps 2-4 hours during the day.  The Veteran reported that he had continued attending college, taking 3 classes, but stopped going because there was no point on attending.  The Veteran was reported to be poorly groomed, but mostly calm and cooperative during the interview.  His eye contact was intermittent and intense at times.  The Veteran was unwilling to be assessed and started laughing inappropriately when questions regarding orientation were addressed.  His speech was clear and coherent, but there was increased latency of response.  His mood/affect was "okay" and his affect was constricted.  His thought processes were concrete most of the time; his speech was at times circumstantial, but he was able to be redirected.  He was reported to be preoccupied about being admitted to the hospital.  The Veteran seemed to be responding to internal stimuli; while he denied hallucinations, he pointed to his head when inquired about voices in his head.  His insight/ judgment were noted to be poor.  He was assigned a GAF score of 30.

Another December 2010 treatment record from the end of the month indicates that the Veteran was grossly psychotic.  He came in with his mother who flew from New York due to the Veteran's decline in mental health and multiple hospitalizations.  Since discharge on December 13, the Veteran was hospitalized twice once from December 16-19 and then he then went missing December 22 and was found at gas station with face paint and half his head chest one leg and one eyebrow shaved (to blend all human forms)  Police were called and the Veteran was hospitalized from December 23-27.  The Veteran's mother expressed concern over the Veteran's behavior, lack of insight, and ability to care for himself.  The treatment record reflects that the Veteran is grossly psychotic and religiously preoccupied.  He states "I receive messages which are extraterrestrial and divine in nature."  He believed that the staff at the VA are "aliens" disguised as humans, but "I've never seen them drop from human experience."  He believed the aliens are "shape shifter reptiles that know more than me."  When asked, the Veteran stated that he believed that the VA professional conducting the evaluation was an alien.  The Veteran also believed that he has religious powers.  "I saw Lucifer.  He's a part of my life.  We're on a more open relationship.  I need to defend him.  We have a mutual friend."  I have spoken directly with the devil."  "Jesus is my boss."  The Veteran complained of "anxiety since I've been in captivity."  His speech was not pressured ; his mood appeared euphoric and somewhat elevated.  The Veteran was grandiose, his affect full, and he adamantly denied suicidal and homicidal ideations.  He admitted to hearing thoughts that were not his own.  His reality testing is poor.  The Veteran's mother who has power of attorney strongly felt the Veteran needed to be admitted.  She was very concerned because the Veteran was displaying poor insight and judgement.  For example, she stated he has been driving without his glasses putting others at risk due to his poor vision.  She called the police to remove his car from his possession.  The Veteran was involuntarily hospitalized.  The treatment record reflects that the Veteran had seven prior hospitalizations, three in the month of December. 

The Veteran was afforded a VA examination in August 2011.  The examination contained a diagnosis of PTSD, as well as other mental disorders, including bipolar disorder, cannabis abuse in recent full remission, and alcohol abuse in full sustained remission.  The examiner noted that it is possible to differentiate the Veteran's symptoms and stated that the PTSD symptoms are characterized as being watchful and jumpy, having nightmares and intrusive thoughts of combat, and avoidance symptoms.  By contrast, his bipolar disorder symptoms result in mood swings, mania, hypomania, grandiose, and religious delusions, suicidal thoughts, no need to sleep, and visual hallucinations.  Symptoms common to both disorders include decreased attention and concentration, sleep problems, irritable mood, and poor impulse control.  The examiner found that the Veteran's mental diagnoses produced occupational and social impairment with reduced reliability and productivity.  Regarding this assessment, the examiner noted that the Veteran's PTSD symptoms of being watchful and jumpy led to distraction at work, and his nightmares led to poor sleep/rest causing daytime fatigue and moodiness.  His bipolar symptoms result in mood swings, episodic mania and psychosis, which severely impair work and social interactions, such as past encounters with police for running naked in the streets or bizarre religious behavior.  His combined symptoms contributed to his occupational and social impairment in the following ways: irritable mood and poor impulse control caused discord and fights with his boss and verbal altercations with co-workers. 

The examiner noted that after the Veteran left service his post-military employment involved a series of jobs which resulted in firings.  For example, the Veteran worked as an electrician assistance, and was fired for poor impulse control and was involved in physical fights with his boss.  He worked with his father, and was fired because of poor ability to focus on tasks.  He was fired as a lift operator because he got in a dispute with a ski patrol.  He was fired from a position in a welding shop because of an angry outburst in the office in which he "cursed out the owner."

The Veteran reported that his first PTSD symptoms started three months after he left service.  He reported a car accident due to psychosis, a history of visual hallucinations and grandiose/religious delusions, such as being a messenger from God, seeing and believing that demons were around, that he could see a demon's tail growing out of somebody, and that he felt he was being followed by demonic spirits.  He denied suicidal attempts.

In regards to the DSM-IV criteria, the Veteran reported being exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of his person or others.  The traumatic event is persistently re-experienced in the following ways: recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran practices of avoidance of stimuli associated with the trauma in the following ways: efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect (e.g. unable to have loving feelings); sense of a foreshortened future (e.g. does not expect to have a career marriage children or a normal life span).  The Veteran demonstrated the following persistent symptoms of increase arousal: difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  The above described symptoms were noted to be of a duration longer than one month and cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The following symptoms were ascribed to the Veteran: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationship, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of  minimal personal hygiene.

The Veteran was noted to be able to manage his financial affairs.  He was assigned a GAF score of 50.

A March 2011 VA treatment record states that the Veteran had been living with his father and then moved in with his mother.  However, his mother was planning to move in with her boyfriend the next month into a one-bedroom house, which put him in a difficult living situation.  He reported that he had been working for a while, but crashed his delivery vehicle twice and lost his job.  He reported going to community college for the past year.  His support while living with his father, included his father and his cousin.  Since November 2010 to January 2011, he reported four hospitalizations, including three involuntary and one voluntary.  Symptoms include mutism, shaving half of his head, conducting shaman ceremony in public and kicking two window of police cars.  It was reported that he appeared sluggish, but with good eye contact and was cooperative.  His speech was of a normal rate and volume.  He denied suicidal or homicidal ideation and hallucinations.  He presented good insight and judgment, as well as good impulse control at the time of the evaluation.  He was assigned a GAF score of 50.

A July 2011 VA treatment record from one of the Veteran's periods of hospitalization states that the Veteran had passive thoughts of death approximately three to four months prior.  Another VA treatment record from this month reflects that the Veteran has lived alternately with his mother and father.  He was forced to move into his parents' homes when he was laid off and could no longer afford where he had been living.  The Veteran described his relationship with both his parents as "close."  The Veteran also reported having a half-brother and a half-sister, but his relationship with them is emotionally distant.  The Veteran denied ever being married and having any children.  He also denied having any friends and reported that "I don't have much of a social life."  He has not worked for approximately nine months.  He last worked as an assistant for a welder.  His unemployment checks recently ended.  He was going to school for a time but he states that "some manic episodes" made-it-impossible for him to continue.

A January 2012 VA treatment record indicates that the Veteran appeared casually dressed with good hygiene.  His mood was reported to be mildly anxious and depressed and his affect congruent.  The Veteran was found to be oriented to time, place, and person with clear sensorium.  His speech was clear and understandable.  Suicidal ideation, intent, and or plan were denied.  Future orientation was exhibited by his health seeking behaviors and plan for specific travel.  Indicators of a psychotic process such as--illusions, delusions, or hallucinations--were absent in the session.  Impulse control and judgment were established.  His insight into the current situation was fair.  His memory in both remote and recent spheres was intact.  His thinking was logical and goal directed.   He was assigned a GAF score of 50.

A June 2013 VA treatment record stats that the Veteran reported a benefit from the medication in helping to maintain an overall stable mood, and in helping to decrease PTSD symptoms to a more manageable level.  He stated that he had been feeling "pretty good" except for some anxiety from a specific stressor.  He detailed stress from some stalking behavior by a past girlfriend, which he planned to report to the police (the evaluator noted that  his details sound reality based and not psychotic).  He denied current depressive/manic/psychotic symptoms.  Otherwise, he stated that he was doing well.  He stated that he was not currently writing ("the well has dried up").  Therefore, he was more interested in going back to college as a way of increasing positive activities/socialization/structure to his daily schedule.  He stated that his motivation/concentration/comprehension feel adequate for school.  He stated that his mother recently moved to be closer to him.  He stated that she was adjusting well; and they were getting along well.  He stated that both realize they cannot live together and are better living within driving/visiting distance.  He stated that she supports his plan to move and take college classes.  He states that he can no longer afford to rent his home without roommates.  Overall, the Veteran presented as neatly dressed and groomed, pleasant and cooperative.  He described his mood as good and appeared euthymic with a full range of affect.  He interacted in a spontaneous and appropriate manner, displaying good eye contact.  His speech was normal and he denies psychotic symptoms.  His thought processes are more logical and goal oriented than on previous visits.  He did not display any flight of ideas, circumstantiality, or grandiosity today.  He denied any suicidal or homicidal ideation plan or intent.  His cognition, insight, and judgment were grossly intact.

A July 2013 VA treatment record states that the Veteran has been seen in multiple VAs around the country in the setting of multiple significant psychosocial and socioeconomic stressors, compounded by significant marijuana dependence, medication non-adherence, limited social supports (and a complicated and enmeshed relationship with the one person, his mother, who seems to be his only support), and an unfortunate history of making significant threats towards neighbors, friends, and staff, including involving homicidal ideation at times.  At the time of the evaluation was reported to not be an acute danger to himself or others.

A September 2013 VA treatment record states that the Veteran has been living alone.  He reported smoking an average of three joints (2 grams) of marijuana daily.  He reported sleeping 12+ hours a day, with additional naps as well.  He reported that he has been spending his time on the Internet.  He reported that once he receives his GI bill money, he is planning a local YMCA in Yreka.  He reports that he is attending classes in Yreka.  He reported good relations with mom.  He explicitly denied any suicidal or homicidal ideation.  He reported good relations with his neighbor.  He denied any negative medication side effects.  He denied feeling that his marijuana usage is related to his fatigue.  He reported frustration with how high his gas bill is every month, given how far he is from everything.  He reports that he has a girlfriend in Tennessee, and that his girlfriend wants him to move there.

An April 2014 VA treatment record indicates that the Veteran lives by himself.  His mother lives nearby and is a good support.  He stated that he feels brain dead compared to how he used to feel and that he sleeps a lot and just watches Netflix or is on Facebook.  He used to like to work out physically, but is now withdrawn.  He lost all of his friends when he was manic.  He reported little sexual drive and that he is slightly depressed, but is used to it.  He related that he experienced a lot of combat situations and is having more nightmares.  He was reported to be alert, attentive, and oriented, with appropriate grooming.  His language was intact, with speech at a normal rate and rhythm, but slow.

A November 2015 VA treatment record indicates that the Veteran  has not had any  mood changes since a lowering of the dosage of his medication in September.  He reported smoking about 2-3 joints of marijuana daily.  He stated that the different strains are not different for him and that he does not get "stoned" and that the drug helps him "creatively."  He self-published a book he wrote on Amazon.  He exhibited some trunk movements.  His sleep was reported to be pretty good and regular.  He reported sleeping about 7-8 hours.  He reported living with a temporary roommate who is female, though he was not enamored with the idea and looked forward to getting back on his own.  His mood was reported to be stable with no hypomania reported.  He no longer has PTSD nightmares, which disappeared after he wrote a poem about it.  He was reported to be alert, attentive, and oriented, with appropriate grooming.  His language was intact, with speech at a normal rate and rhythm, but his voice was loud.

A September 2016 VA treatment record states that the Veteran was contacted via phone to schedule him for an appointment.  Veteran reported that he cannot come to VA without his mother because together they need to discuss some "very candid things with Provider."  The Veteran also reported that payment for gas is a problem for him, and he use to have direct deposit for reimbursement from VA but can't do that anymore because of the "doppelganger."  The Veteran explained that money was taken from his account, and when checked on camera he saw a doppelganger taking the money out of the ATMS. (A doppelganger is a clone of yourself - often evil.)  The Veteran went on to talk about "All mothers know exactly what is inside of the heads of their children" and "All people whose name starts with 'A' are angels."  His speech was noted to be pressured and nonsensical.  However, the Veteran was able to make the appointment and write it down on the calendar (per his report.)  The Veteran claimed that he will try hard to get to this appointment, but can only come if mother accompanies him due to limited funds and needing mother to testify to Provider about Veteran difficulties.

In October 2016, the Veteran was afforded another VA examination.  The examination contained a diagnosis of PTSD, as well as other mental disorders, including bipolar I disorder.  The Veteran's PTSD symptoms were noted to include: recurrent and distressing recollections of the events; recurrent distressing dreams of the events; intense psychological distress from exposure to cues of the events; marked physiological distress at exposure to cues of the events; avoidance of thoughts and feelings about the events; avoidance of activities, places, or people that arouse recollections of the events; persistent negative emotional state (depression, anxiety, guilt); decreased interest in activities that previously brought pleasure; feelings of detachment/estrangement; problems with sleep; irritability/outburst of anger; hypervigilance and exaggerated startle response.  By contrast, the Veteran's bipolar disorder is characterized by periods of persistently elevated/expansive mood with increased energy, pressured speech, flight of ideas, distractibility, increased/excessive goal-directed activity, and impulsivity lasting at least one week and present nearly every day; depressive episodes characterized by pervasive feelings of sadness/hopelessness nearly every day; decreased interest in activities that were previously pleasurable; sleep problems: decreased energy nearly every day; poor concentration; and intermittent suicidal ideation.

The examiner noted that it is possible to differentiate the symptoms of the various mental disorders and stated that the PTSD accounts for recurrent and distressing recollections of the events; recurrent distressing dreams of the events; intense psychological distress from exposure to cues of the events; marked physiological distress at exposure to cues of the events; avoidance of thoughts and feelings about the events; avoidance of activities, places, or people that arouse recollections of the events; persistent negative emotional state (depression, anxiety, guilt); decreased interest in activities that previously brought pleasure; feelings of detachment/estrangement; problems with sleep; irritability/outburst of anger; hypervigilance and exaggerated startle response.  Veteran's bipolar disorder, by contrast, was noted to account for a history of manic episodes characterized by periods of persistently elevated/expansive mood with increased energy, pressured speech, flight of ideas, distractibility, increased/excessive goal-directed activity, and impulsivity lasting at least one week and present nearly every day; depressive episodes characterized by pervasive feelings of sadness/hopelessness nearly every day; decreased interest in activities that were previously pleasurable; sleep problems: decreased energy nearly every day; poor concentration; and intermittent suicidal ideation.

The examiner found that the Veteran's mental diagnoses produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Since his last examination in August 2011, the examiner found that the Veteran has continued to experience significant problems with adjustment.  The Veteran reported that he remains single, but has engaged in sexual activity since his last examination.  He reported no formal employment since his last examination, and that he generally is not active socially, though he does have some friends on Facebook.  He reported regular contacts with his parents, however, his mother currently has a restraining order filed against him.  The Veteran reported that he lives by himself, and lives on VA disability and Social Security Disability.  His hobbies and interests are writing, video games, and music.

Since his August 2011 examination, he reported no formal employment other than a few short-term odd jobs.  He has continued to experience significant psychiatric/mental health issues, for example, being psychiatrically hospitalized twice.  The examiner reported that the Veteran was fairly vague in his memories of why he was hospitalized.  The records indicate that on at least one occasion he threatened to chop off the hand of his roommate with evidence that he had gone so far as to attempt to purchase a sword on the Internet.  The Veteran indicated that he discontinued many of his medications due to financial issues, as he could not afford to drive to the VA).  He indicated his intention to restart his medications.

The examiner noted the following symptoms: depression, anxiety, mania, hallucinations (he denied frank psychosis, but reported some past delusional thinking), problems with onset and maintenance of sleep, impulsivity, decreased concentration, paranoia (high suspicious), detachment/connectedness, decreased interest/engagement, and suicidal thoughts (he denied actual attempt or intention).  The examiner noted that the Veteran does not really have any social contacts.

Since the August 2011 examination, the Veteran's mother placed a restraining order against him after he made a threat against her.  He reported having been jailed "a couple of times," but was unable to recall the specifics.  He reported the occasional use of alcohol and the daily use of cannabis.

The Veteran was evaluated under the DSM-5 criteria.  This noted that the Veteran directly experienced exposure to traumatic events.  He experiences the following intrusion symptoms: recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The Veteran engages in the avoidance of stimuli in the following ways: avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  The Veteran has the following negative alterations in cognitions and mood associated with the traumatic events: persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others.  The Veteran experiences the following marked alterations in arousal and reactivity associated with the traumatic events: irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  The above described symptoms were noted to be of a duration longer than one month and cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The examiner identified the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; suicidal ideation; persistent delusions or hallucinations; neglect of personal appearance and hygiene.

At the examination the examiner noted the following about the Veteran: the Veteran was dressed appropriately for the weather in casual, but somewhat soiled, clothing and was notably malodorous.  Grooming and hygiene were substandard.  The Veteran maintained good eye contact and the examiner observed no obvious deficits in speed of cognitive processing, mental efficiency, or visuospatial integration.  The Veteran's responses to interview queries were not particularly detailed and somewhat tangential.  The examiner also noted that the Veteran was alert, oriented, cooperative with the examination, and could attend to and concentrate on the questions being asked without difficulty.  However, the Veteran's spontaneous speech was somewhat confused although not to the level of a formal thought disorder or psychotic process.  The Veteran did not demonstrate ideas of reference, delusions, and/or hallucinations during the examination.  The Veteran's thinking appeared logical, linear, and goal directed.  The examiner noted that his speech was of normal cadence, rate, and volume.  The Veteran's mood was euthymic and affect was appropriate and stable.  There was no evidence of affective dysregulation.  Intellectual functioning was estimated at an average to below-average range.  Insight and judgment appeared below normal.

The examiner noted that the Veteran is capable of managing his financial affairs.

The examiner opined that the severity of the Veteran's PTSD has increased since his last examination, as indicated by multiple hospitalizations and increased social isolation.

A November 2016 VA treatment record reflects that the Veteran arrived 40 minutes late for his scheduled appointment.  His mood was reported as "pretty good," his speech was extremely loud, but not rapid or pressured.  The Veteran described enjoying social relationships, listing to music, writing poetry, and traveling.  He intends to travel to Florida for two months to visit family and friends over the holiday.  He reported sleeping eight hours and feels well rested.  He denied impulsivity, racing thoughts, irritability, sleep disturbance, appetite changes, depression or psychosis.  He endorsed past "hallucinations" during manic periods.  He presented his self-written and published book Kill Cry or Die.  He denied any past/present suicidal or homicidal ideation or self-injurious behaviors, thought he endorsed a history of passive thoughts of not wanting to live five years ago "in a depressive state."  He denied thoughts to take his own life during that time period. 

In a January 2017 VA treatment record, the Veteran reported that he gets anxious and was able to take his mother's medication to help calm him down.  He had been told that he is a "spiritual medium," so he tends to attract crazy people.  He reported that he is still writing--poetry, aphorisms, and thoughts.  His speech was reported to be not as loud as usual, and his thoughts were much more coherent.  He reported that his sleep was good.  He reported sleeping about 8- 9 hours.  He reported that his mother is insisting that the Veteran get some kind of inpatient treatment.  The Veteran reported being  slightly upset about the absence of a love life.  He and his mother are not talking.  He reported that his mother is narcissistic.  He denied any suicidal ideation.  He reported using marijuana to help him relax and he said that it also gives him energy.  He was reported to be alert and attentive and oriented, as well as cooperative and reasonable with appropriate grooming.  His speech was reported to be or a regular rate and rhythm with language intact.  His mood was euthymic and his affect congruent with mood.  His thought process was normal and coherent.  He had good insight, judgment, and an intact memory.

After reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's PTSD symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas.  At the outset, the Board notes that the Veteran has been diagnosed with both bipolar disorder and PTSD.  He is only service connected for PTSD.  To the extent that the record allows for differentiation of the symptomatology related to each of these disabilities, the Board's analysis has focused solely on the symptoms related to the PTSD and not the bipolar disorder.  The evidence of record does not support a finding that the Veteran's symptoms result in total occupational and social impairment.  Therefore, a rating of 70 percent, but not higher, is warranted throughout the period at issue.

The evidence of record reflects the Veteran's PTSD has been manifested by being watchful and jumpy, having nightmares and intrusive thoughts of combat, and avoidance symptoms, as well as decreased attention and concentration, sleep problems, irritable mood, and poor impulse control.  Further, he appears to have only one incident of reported homicidal ideation and has denied suicidal ideation consistently over the period on appeal.  His mania, grandiose and religious delusions, and visual hallucinations have been attributed to his bipolar disorder, which is not service connected.

In addition, the Veteran's disability picture does not more nearly approximate the criteria required for the 100% rating.  38 C.F.R. § 4.7.  Specifically, his PTSD symptoms do not show gross impairment in thought processes or communication; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  As noted above, the Veteran has maintained social relationships with his family and has described his relationship with his parents as "close."  Records indicate that his family is supportive.  Furthermore, the Veteran appears capable of living on his own, is able to perform activities of daily living, including maintaining personal hygiene and his finances, and is generally orientated to time and place.  The Board acknowledges that the Veteran has difficulties, but finds that these are contemplated in the assigned 70 percent rating.  

Based on a careful review of all the evidence, the Board finds that during the entirety of the pendency of the claim, an increased rating for PTSD is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence does not support a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his request for increase must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD is warranted for the entire period on appeal.

TDIU

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Again, the Board has reviewed all the evidence in the Veteran's claim file, but will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In an April 2017 rating decision the RO granted the Veteran TDIU, effective October 25, 2016.  Therefore, as there is no actual or potential benefit that could arise by awarding TDIU after October 25, 2016, this part of the claim for TDIU is moot.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no additional benefit would accrue to the claimant).

Regarding the period prior to October 25, 2016, the Veteran has been in receipt of a 70 percent rating for his PTSD since February 8, 2007, with the exception of those periods of hospitalization for which he received a 100 percent rating.   His combined evaluation for compensation since February 8, 2007 is 70 percent.  Therefore, the Veteran meets the threshold requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).

In September 2011, VA received from the Veteran an application for increased compensation based on unemployability.  In the application, the Veteran stated that the last date that he worked full-time was in August 2010.  He identified his previous employer as Sunshine Manne Tanks in Florida.  The VA received documentation from this prior employer in December 2011.  His last day worked is identified as August 6, 2010.

The record also contains documents from the Social Security Administration (SSA).  These documents show that the SSA determined the Veteran to be disabled since November 23, 2010 with a primary diagnosis of affective (mood) disorder and a secondary diagnosis of substance addiction/ dependence disorder (drug).  It appears from the SSA analysis that affective disorder refers to the Veteran's bipolar disorder.  In addition, the Board is cognizant of the fact that it is not bound by SSA determinations.

The Veteran was afforded a VA examination in August 2011.  During this examination the examiner opined that the Veteran's mental diagnoses result in occupational and social impairment with reduced reliability and productivity.  The examiner identified as series of unsuccessful employment experiences.  For example, the Veteran worked as an electrician assistance, and was fired for poor impulse control and was involved in physical fights with his boss.  He worked with his father, and was fired because of poor ability to focus on tasks.  He was fired as a lift operator because he got in a dispute with a ski patrol.  He was fired from a position in a welding shop because of an angry outburst in the office in which he "cursed out the owner."  The Veteran's VA treatment records support these contentions.  

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected PTSD prevents him from obtaining substantially gainful occupation.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a), effective August 7, 2010 the date following his last period of employment.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD, excluding those periods in which the Veteran was granted a temporary total disability (100 percent), i.e., July 5, 2011 to October 31, 2011, and December 28, 2012 to January 31, 2013, is denied.

Entitlement to a total disability rating based on TDIU, effective August 7, 2010 is granted.


______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


